1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3                                                 ***
4     KEVIN JAMES LISLE,                              Case No. 2:03-cv-1006-MMD-CWH
5                                       Petitioner,                     ORDER
             v.
6

7     WILLIAM GITTERE, et al.,
8                                   Respondents.
9

10
            In this capital habeas corpus action, Petitioner Kevin James Lisle is represented
11
     by appointed counsel, the Federal Public Defender for the District of Nevada (“FPD”). On
12
     January 7, 2019, the Court received a pro se filing from Lisle that has been filed under
13
     seal, in part because it concerns the attorney-client relationship (ECF No. 321). It is
14
     unclear whether Lisle’s counsel has seen the document he has filed, or whether his
15
     counsel are otherwise aware of its contents. The Court will direct the Clerk of the Court
16
     to send to Lisle’s counsel a copy of the document and will order Lisle’s counsel to respond
17
     ex parte.
18
            It is therefore ordered that the Clerk of the Court is directed to send to Petitioner’s
19
     counsel (and only petitioner’s counsel), by certified mail, a copy of the document filed
20
     under seal at ECF No. 321.
21
            It is further ordered that, within 15 days from the date of this order, Petitioner’s
22
     counsel is to file, under seal, a status report stating their position with respect to Lisle’s
23
     pro se filling and/or any appropriate motion relative to that filing.
24
            DATED THIS 15th day of January 2019.
25

26
27                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
28
